ALLOWABILITY NOTICE
	Applicant’s response, dated 11/30/20, has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, and 4-19 are allowed.
The following is an examiner’s statement of reasons for allowance: as to claim 1 and its dependent claims, the claims recite the details of a method of blending multiple light channels to produce a preselected illumination spectrum of substantially white light, the method comprising: providing a common housing having an open top, a plurality of reflective cavities with open bottoms, and each cavity having an open top, each open bottom placed over an LED illumination source; affixing a first volumetric lump converting appliance (VLCA) within the internal volume of at least one of the plurality of reflective cavities: affixing at least one other volumetric lump converting appliance (VLCA) in a manner selected from the group consisting of: via contact with at least one LED illumination source of at least one of the plurality of reflective cavities and via a separation distance from at least one LED illumination source of at least one of the plurality of reflective cavities; producing channels comprising blue, red, yellow/green, and cyan spectral outputs from respective first, second, third, and fourth LED illumination sources positioned within the common housing; blending the blue, red, yellow/green and cyan spectral outputs as the blue, red, yellow/green and cyan spectral outputs exit the common housing; wherein the first, second, and third LED illumination sources comprise one or more blue LEDs and the fourth LED illumination source comprises one or more blue LEDs, one or more cyan LEDs, or a combination thereof; wherein the blue LEDs have a substantially 440-475 nm output and the cyan LEDs have a substantially 490-515 nm output; wherein the blue spectral outputs are substantially: 32.8% for wavelengths between 380-420 nm, 
No other cited art teaches such details as the specific wavelength compositions or the use of multiple VLCA’s [see Ducharme (US 2004/0105261), Petluri (US 2019/0203889) or Mrakovich (US 2009/0026913) for example]. 
Because the prior art of record fails to teach or disclose the details of a method of blending multiple light channels to produce a preselected illumination spectrum of substantially white light, the method comprising: providing a common housing having an open top, a plurality of reflective cavities with open bottoms, and each cavity having an open top, each open bottom placed over an LED illumination source; affixing a first volumetric lump converting appliance (VLCA) within the internal volume of at least one of the plurality of reflective cavities: affixing at least one other volumetric lump converting appliance (VLCA) in a manner selected from the group consisting of: via contact with at least one LED illumination source of at least one of the plurality of reflective cavities and via a separation distance from at least one LED illumination source of at least one of the plurality of reflective cavities; producing channels comprising blue, red, yellow/green, and cyan spectral outputs from respective first, second, third, and fourth LED illumination sources positioned within the common housing; blending the blue, red, yellow/green and cyan spectral outputs as the blue, red, yellow/green and cyan spectral outputs exit the common housing; wherein the first, second, and third LED illumination sources comprise one or more blue LEDs and the fourth LED illumination source comprises one or more blue LEDs, one or more .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON GYLLSTROM whose telephone number is (571)270-1498.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875